UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A. H. ROBINS COMPANY,
INCORPORATED,
Debtor.

GLENNA KIDD,                                                        No. 94-2639
Claimant-Appellant.

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-85-1307-R)

Submitted: May 7, 1996

Decided: May 28, 1996

Before RUSSELL and WIDENER, Circuit Judges, and
CHAPMAN, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Glenna Kidd, Appellant Pro Se. Orran Lee Brown, Sr., DALKON
SHIELD CLAIMANTS TRUST, Richmond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Glenna Kidd appeals the district court's order denying her motion
to show cause and denying reinstatement of her Dalkon Shield Claim.
Finding no error, we affirm.

The Dalkon Shield Claimants Trust found no evidence that the
Dalkon Shield had injured Kidd but offered her $125 in settlement of
her Option Three claim. Kidd submitted additional medical evidence
and requested that the Trust review her claim again. After reconsider-
ing the claim, the Trust, still finding no evidence of injury from the
Dalkon Shield, renewed its $125 offer. Kidd rejected the offer and
elected to proceed to the in-depth review and settlement conference
stage set forth in Claims Resolution Facility § E.4.

Upon further review of Kidd's file, the Trust discovered several
documents offered in support of her claim which appeared to have
been altered. The Trust placed Kidd's claim on administrative hold in
order to determine whether the claim was fraudulent and should be
disallowed. Ultimately, the Trust disallowed Kidd's claim because of
improprieties in the presentation of the claim.

Kidd filed a motion to show cause, demanding that the district
court direct the Trust to show cause why it had not paid her claim.
Kidd contended that she was entitled to $5,000,000 in damages. The
district court construed the show cause motion as a motion for rein-
statement of the disallowed claim.

Kidd appeared pro se at the hearing on her motion. She admitted
to altering several documents. Among other things, she altered a letter
from Dr. Joseph Young. The copy of the letter which Dr. Young
retained for his files stated in part, "total abdominal hysterectomy for
dysplasia. Pathology report ca-in-situ of cervix." When Kidd pres-

                    2
ented this letter to the Trust in support of her claim, she had altered
this entry to read, "total abdominal hysterectomy for dysplasia and
Pelvic Inflammatory Desease [sic]."

On the second page of a Medical Records Request Form which
Kidd submitted to the Trust, someone had typed,"At the time of the
histerectomy [sic], the infection was so bad it was visible to the eye.
and surely due to Dalkon." In response to the Trust's inquiry, Dr.
Young wrote that this passage was not typed in his office or sent from
his office. He noted that he did not have a typewriter with the sort of
print in which this passage was typed. He further denied that he had
signed the document, although "his" signature appears on the docu-
ment. Finally, Dr. Young stated that it was impossible for him to say
definitively that Mrs. Kidd's medical problems resulted from her use
of the Dalkon Shield.

The district court determined that, because this was a personal
injury action, the appropriate standard of proof was preponderance of
the evidence. The court further held that Kidd bore the burden of
establishing that it was more likely than not that her claim was genu-
ine rather than fraudulent.

We review the district court's conclusions of law de novo. South
Carolina State Ports Auth. v. M/V Tyson Lykes, 67 F.3d 59, 61 (4th
Cir. 1995). As Kidd's claim was for personal injury, the district court
correctly determined that the appropriate standard of proof was pre-
ponderance of the evidence. See Kilpatrick v. Bryant, 868 S.W. 2d
594, 598 (Tenn. 1993); Edlow v. Arnold, 415 S.E. 2d 436, 438 (Va.
1992).

The court's further holding that Kidd bore the burden of establish-
ing by a preponderance of the evidence that her claim of injury caused
by the Dalkon Shield was more likely genuine than fraudulent also
was correct. Were this an ordinary tort action brought in Tennessee,
where Kidd resides, or in Virginia, the burden would lie with Kidd
to establish injury caused by the Dalkon Shield. Kilpatrick, 868 S.W.
2d at 598; Edlow, 415 S.E. 2d at 438. Further, the district court drew
an analogy between the procedural posture of this case and a Fed. R.
Civ. P. 60(b) motion or a motion for reconsideration of a disallowed
claim in bankruptcy, 11 U.S.C. § 502(j) (1988). A Rule 60(b) movant

                     3
bears the burden of establishing a right to relief, In re Salem Mort-
gage Co., 791 F.2d 456, 459 (6th Cir. 1986), as does one seeking
reconsideration of a disallowed claim in bankruptcy, In re H.R.P.
Auto Center, Inc., 130 B.R. 24, 255 (N.D. Ohio 1991). We agree with
the district court that Kidd was required to establish by a preponder-
ance of the evidence that her claim was genuine.

The district court properly found that Kidd did not satisfy this bur-
den. Kidd admitted that she altered documents she offered in support
of her claim. Her physician has steadfastly maintained that he could
not say for certain that Kidd's medical problems resulted from the
Dalkon Shield use. Under these circumstances, the district court acted
well within its discretion when it denied Kidd's motion to show cause
and declined to reinstate her disallowed claim.

As our review of the record and other material before us reveals
that it would not aid the decisional process, we dispense with oral
argument. In light of our decision, the motion to expedite consider-
ation of this appeal is denied as moot.

AFFIRMED

                    4